Citation Nr: 1703581	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for low back strain with muscle spasms.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected low back strain with muscle spasms. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2009 to June 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Timely notices of disagreement were received in June 2012 and December 2012.  A statement of the case was issued in January 2013.  In August 2013, the Veteran filed a Substantive Appeal (VA Form 9) and requested a hearing before the Board.

In a statement received in May 2016, the Veteran requested that his request for a Board hearing be cancelled.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. §20.704 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for ED, to include as secondary to service-connected low back strain with muscle spasms is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back strain with muscle spasms is not manifested by a forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for low back strain with muscle spasms are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in June 2012, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Increased Ratings

The Veteran seeks entitlement to a rating higher than 10 percent for his low back strain with muscle spasms. 

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Entitlement to an Initial Rating Higher than 10 Percent for Low Back Strain with Muscle Spasms

The Veteran seeks a rating higher than 10 percent for his low back strain with muscle spasms.  He asserts his disability is more severe than what is represented by a 10 percent rating.

Service connection for a low back strain with muscle spasms was granted in a March 2012 rating decision, at which a 10 percent rating was assigned, effective June 2011.  The Veteran submitted a notice of disagreement in June 2012.

The Veteran's low back disability is rated as 10 percent disabled under 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine (2016).

The Board notes that while the regulations pertaining to the disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in 2011, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is a muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height. 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine. 

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine. Id.

A rating of 50 percent is warranted for unfavorable ankyloses of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. Id.

The Veteran was first afforded a VA examination in January 2012.  The Veteran reported that he began having back pain in 2009, and it slowly increased because he had to carry heavy gear while in service.  The Veteran claimed that he would occasionally have more pain when moving his legs up.  The Veteran did not report any numbness or radiation down his legs.  The Veteran also claimed that he would have flare ups that made lifting and bending more painful.  Flexion was to 90 degrees with objective evidence of pain at 75 degrees, extension was to 15 degrees with objective evidence of pain at 15 degrees, right and left lateral flexion were to 15 degrees with objective evidence of pain at 15 degrees, and right and left lateral rotation were to 20 degrees with objective evidence of pain at 15 degrees.  The Veteran was able to perform repetitive-use testing with no change in motion results in any of the above categories of testing except for the right and left lateral rotation which changed to 15 degrees.  The examination revealed that the left lower lumbar area had significant muscle spasms and fibrocystic nodules with tenderness.  It was also noted that guarding and muscle spasms were present, but did not result in abnormal gait or spinal contour.  The muscle strength and sensory examinations were both normal.  The reflex examination showed the left and right knee to be slightly hypoactive, and the left and right knee to be normal.  There were no signs of radiculopathy.  There were no noted neurological abnormalities such as bowel or bladder problems. The examiner indicated that the Veteran did not have intervertebral disc syndrome with incapacitating episodes.

The Veteran was most recently afforded a VA examination in August 2015.  The Veteran reported constant muscle spasms in his back and claimed that his back hurt all the time.  The Veteran stated that he hasn't told his primary care physician about his back and thus hasn't received any treatment.  The Veteran reported that he had no radicular symptoms, paresthesias, weakness, or bowel and bladder problems.  The Veteran also reported having flare ups that felt like he was being stabbed in the back.  The initial range of motion testing was all normal. Forward flexion was to 90 degrees.  Pain was noted on the exam, but the examiner stated that it did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  The examination revealed mild tenderness with palpation of the paralumbar muscles bilaterally.  The Veteran was able to perform repetitive-use testing with no change in motion results.  The examination revealed no guarding or muscle spasms.  The muscle strength and sensory examinations were both normal.  The reflex examination showed the right knee to be slightly hypoactive, but the left knee and the left and right ankles were normal.  There were no signs of radiculopathy.  There were no noted neurological abnormalities such as bowel or bladder problems, besides a note by the examiner stating that the Veteran had previous surgery of the right knee and thus asked the examiner not to test reflexes of the right patella due to discomfort. The examiner indicated that the Veteran did not have intervertebral disc syndrome with incapacitating episodes.  It was noted that there were no functional impairments of the extremity.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  There was also no functional impact on the Veteran's ability to work.  The examiner opined that the Veteran was having ongoing pain in the lower back because he has not received any treatment thus far, and not because he has a significant back condition.  The examiner further noted that she thinks his discomfort would improve significantly once he begins to receive treatment.

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§4.40 and 4.59, as well as the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. §4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in. Hicks v. Brown, 8 Vet. App. 471, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. §4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. Deluca v. Brown, 8 Vet. App. 202 (1995).  For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board notes that the evidence indicates that the Veteran's forward flexion was noted to be at 90 degrees, with pain starting at 75 degrees in January 2012, and forward flexion was noted to be 90 degrees in August 2015 with pain noted by the examiner, but not resulting in or causing functional loss.  Furthermore, at no time on appeal, even considering evidence of pain, was the Veteran's combined range of motion less than 120 degrees nor did the Veteran exhibit muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Thus, the Board finds that the current 10 percent evaluation, even considering the principles of 38 C.F.R. §§4.40 and 4.45, fully and appropriately contemplates the degree of limited motion that exists during periods of exacerbation.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  However, the Veteran has not been diagnosed with intervertebral disc syndrome.  See January 2012 VA examination; August 2015 VA examination.

The current regulations also allow for separate neurological evaluations, however, the evidence in this case does not allow for additional separate evaluations. Muscle strength, and sensory examinations were all normal.  The reflex examination in August 2015 showed only the right knee to be hypoactive, but the examiner noted that the Veteran recently had surgery and asked for no reflex testing on his right knee due to discomfort.  There were no signs or symptoms of radiculopathy and there were no noted neurological abnormalities such as bowel or bladder problems. See January 2012 and August 2015 VA examinations.  Furthermore, the Veteran has not asserted that he experiences any of these symptoms.

For these reasons, a higher rating is not warranted based on intervertebral disc syndrome and additional separate ratings are not warranted for any neurological symptomatology. 

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence indicates the current 10 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

In summary, the Board finds that the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back strain with muscle spasms with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. 

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his low back strain with muscle spasms.  The record reflects that the Veteran was consistently employed throughout the pendency of this appeal.  While the Veteran's low back strain results in functional loss, to include difficulty lifting tires at work and moving around, see August 2015 DBQ report, the record does not otherwise show that such disability renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for low back strain with muscle spasms.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable as the preponderance of evidence against the Veteran's claim for an increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating higher than 10 percent for low back strain with muscle spasms is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for ED, to include as secondary to the Veteran's service-connected low back strain with muscle spasms. 

The Veteran contends that his ED is caused by his low back disability.  The Veteran also claims that there was a lot of falling, jumping, and crawling on his privates while in service.  He contends that his sexual activity was fine before joining the military, and he never had any problems with ED in the past.  

The Veteran was diagnosed with ED in September 2011.  The Veteran was afforded a VA examination in August 2012. Following a review of the Veteran's claims file, the VA examiner determined that the Veteran's ED was not related to his service-connected low back disability.  The examiner opined that a low back strain is an injury to the muscles and ligaments of the back, which is a self-limited injury lasting several days to several months.  The examiner further noted that the Veteran does not have neurological symptoms and had a normal x-ray, ruling out any disc or nerve impingement.

In a separate medical opinion by a VA examiner in November 2015, the examiner concluded that it is less likely as not that the Veteran's ED is aggravated by the service-connected low back disability.  The examiner noted that ED stems from a combination of vascular or blood vessel issues and/or neurologic conditions.  The examiner opined that the Veteran does not have any concomitant disease states that would result in either blood vessel or neurologic damage.  She further noted that mechanical low back pain is neither an aggravator of ED nor a cause of ED.

The Veteran, through his representative, submitted a written brief in November 2016 that argues that the VA examination is inadequate because the Veteran was not present for the exam, because the examiner must review all of the Veteran's records prior to the examination, and because the examiner must address whether any medication taken by the Veteran for his service connected back has had any effects on the Veteran's ability to achieve an erection.

Although the Veteran does not need to be present for an examination based on review of the available records for the examination to be considered adequate, the Board finds that a VA addendum medical opinion is needed to address the issue of the potential impact of the Veteran's medications for his service-connected low back disability on his current ED disability.


Accordingly, the case is REMANDED for the following action:

1. Obtain all recent VA treatment records since November 2015 and associate them with the electronic claims file.

2. The VA examiner should provide a new addendum opinion to the November 2015 opinion.  The examiner must have the appropriate knowledge and skill regarding the etiology of the Veteran's current ED disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the addendum opinion should reflect that these items were reviewed.  If the examiner feels an in-person or video telehealth examination is necessary, another examination should be scheduled.  The examiner should address the following:

Is it at least as likely as not that the Veteran suffers from ED that manifested during, or as a result of, military service?

Is it at least as likely as not that the Veteran suffers from ED that is a side-effect of any of the medications the Veteran had to take for his service-connected low back disability?

Is it at least as likely as not that the Veteran's ED is aggravated (i.e., worsened) beyond the natural progress by the Veteran's medications he is taking for his service-connected low back disability?

In formulating an opinion, the examiner should consider and discuss the Veteran's lay assertions.  Specifically, the examiner must take into consideration that the Veteran contends that he is unable to achieve an erection without taking Viagra.  

3. The RO should then carefully review the addendum report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

4. The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the RO should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


